The Honorable B.G. Hendrix Speaker of the House of Representatives Capitol Building Little Rock, AR 72201
Dear Mr. Speaker:
This is in response to your request for an opinion as to the number of votes necessary for the passage of HB 1067, as introduced during this Third Extraordinary Session of 1989.
It is my opinion that this bill will require a majority vote by both houses of the General Assembly, in accordance with Article 5, Section 37 of the Arkansas Constitution (as added by Amendment 19 to the Constitution).
The three-fourths vote requirement under Article 5, Section 38 (as added by Amendment 19) is, in my opinion, inapplicable in this instance.  This section states:    None of the rates for property, excise, privilege or personal taxes, now  levied shall be increased by the General Assembly except after the approval of the qualified electors voting thereon at an election, or in case of emergency, by the votes of three-fourths of the members elected to each House of the General Assembly. [Emphasis added].
It may be concluded from the language of Article 5, 38 that a vote of the people, or a three-fourths vote in the case of "emergency", is required to increase the rate of taxes levied at the time of adoption of Amendment 19 to the Arkansas Constitution (November, 1934).  It is thus significant to note with regard to your specific question that HB 1067 does not propose to increase the rate of any excise, privilege or personal tax levied in 1934. Since there was no such tax on soft drinks in 1934, the majority vote requirement under Article 5, 37 will apply, rather than the requirements of Article 5, 38.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.